Citation Nr: 0616535	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-05 194	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1967 to May 1971.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Following the issuance of the March 2001 
rating decision, the RO transferred the veteran's claims file 
to the RO in Anchorage, Alaska, the jurisdiction in which the 
veteran now resides.   

For the reason that follows, the Board REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


REMAND

In a written statement received at the Board in April 2006, 
the veteran indicated that he wanted to present testimony at 
a hearing if such hearing involved a video camera or 
telephone conferencing.  He indicated that he was not able to 
travel to Washington D.C. for a hearing.  

This case is thus REMANDED for the following action:

AMC should arrange for the veteran to be 
afforded a video conference hearing 
before the Board as soon as possible. 

Thereafter, subject to current appellate procedure, this case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






